EXHIBIT 10.1

 

FIRST AMENDMENT TO STANDARD INDUSTRIAL LEASE AGREEMENT


        THIS FIRST AMENDMENT TO STANDARD INDUSTRIAL LEASE AGREEMENT (the "First
Amendment") is entered into this 18th day of November, 2016, by and between
COLUMBIA CALIFORNIA WARM SPRINGS INDUSTRIAL, LLC, a Delaware limited liability
company (the "Landlord") and INTEST SILICON VALLEY CORPORATION, a Delaware
corporation (the "Tenant").

BACKGROUND

        A.  Landlord and Tenant are parties to that certain Standard Industrial
Lease Agreement dated January 9, 2012 (the "Lease"), pursuant to which Landlord
leases to Tenant, and Tenant leases from Landlord, approximately 15,746 rentable
square feet (the "Premises") in the building located at 47777 Warm Springs
Boulevard, Fremont, California, as more particularly described in the Lease. Any
and all capitalized terms not specifically defined herein shall have the
definition set forth in the Lease.

        B.  Landlord and Tenant now desire to amend the Lease in accordance with
the terms and conditions set forth herein.

        NOW THEREFORE, in consideration of the foregoing recitals, which are
true and correct and are incorporated into this First Amendment by reference,
and the covenants and conditions set forth herein, the parties hereto, intending
to be legally bound, hereby agree that the Lease is amended and supplemented as
follows:

        1.  Term. The Term of the Lease is hereby extended by a period of
thirty-seven (37) months commencing on October 1, 2017, and expiring on October
31, 2020 (the "Extended Term"). Tenant's Renewal Option set forth in the Lease
is hereby deleted in its entirety. Tenant shall have no further right to renew
the Lease.

        2.  Base Rent. Effective as of October 1, 2017, Tenant shall pay to
Landlord, at the times and in the manner set forth in the Lease, Base Rent in
the following amounts:

Period

Monthly Base Rent

*October 1, 2017 - October 31, 2017

$0.00

November 1, 2017 - October 31, 2018

$16,533.30

November 1, 2018 - October 31, 2019

$17,029.30

November 1, 2019 - October 31, 2020

$17,540.18

        *Notwithstanding that Tenant has no obligation to pay the Base Rent
applicable to the period commencing on October 1, 2017, and expiring on October
31, 2017 (the "Rent Abatement"), Tenant shall, at all times during such period,
remain liable for the cost of all utilities consumed within the Premises and
Tenant's Proportionate Share of Operating Expenses, Taxes, and Landlord's costs
of providing insurance for the Project in accordance with the terms of the
Lease; and in the event Tenant commits an Event of Default under the Lease (as
amended hereby) during the Extended Term, Tenant shall immediately be obligated
to pay to Landlord the Rent Abatement set forth above, which amount equals
$16,533.30.

 

1

 

        3.  Additional Rent. During the Extended Term, Tenant shall continue to
be responsible for all Additional Rent due under the Lease, including, but not
limited to, Tenant's Proportionate Share of Operating Expenses (including
Landlord's cost to insure the Project), Taxes, and for all utilities consumed
within the Premises.

        4.  Condition of Premises. Landlord, at its sole cost and expense, (i)
repair the roof leaks in the area shown with stars on Exhibit A attached hereto,
and (ii) repair all damaged and/or stained ceiling tiles in the Premises (the
"Landlord's Work"). Except for Landlord's Work, Tenant hereby acknowledges that
it has inspected the Premises, is familiar with the condition thereof, and
hereby accepts the Premises in its current, "AS-IS" condition, without any
representation or warranty by Landlord of any kind, including, but not limited
to, any warranty of habitability, merchantability, and/or fitness for a
particular use. In addition, pursuant to California Civil Code Section 1938,
Landlord hereby notifies Tenant that, as of the date of this First Amendment,
the Project (including the Building and the Premises) has not been inspected by
a "Certified Access Specialist" (CASp). Landlord makes no representation or
warranty, express or implied, as to the compliance of the Premises, the Building
or the Project with applicable construction-related accessibility standards.

        5.  Brokers. Landlord and Tenant hereby warrant that they have had no
dealings with any agents or brokers in connection with the above-referenced
Lease, except for Colliers International and Newmark Cornish & Carey (whose
commission shall be paid by Landlord pursuant to a separate agreement), and
Landlord and Tenant agree to indemnify the other against all costs, expenses,
reasonable attorneys' fees, and other liability for commissions and/or other
compensation or charges arising out of a breach of such representations.

        6.  Certification. By executing this First Amendment, Tenant hereby
certifies that: (i) the Lease as amended hereby remains in full force and
effect; (ii) there are no prepayments by or credits due Tenant under the Lease;
and (iii) Tenant is not aware of any default by Landlord under the Lease, nor of
any event which with the giving of notice or passage of time, would constitute a
breach by Landlord under the Lease.

        7.  OFAC. Tenant is not (i) acting, directly or indirectly for, or on
behalf of, any person, group, entity or nation named by any Executive Order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department as a terrorist, "Specially
Designated National and Blocked Person," or other banned or blocked person,
entity, or nation pursuant to any Law that is enforced or administered by the
Office of Foreign Assets Control, and is not engaging in this transaction,
directly or indirectly, on behalf of, or instigating or facilitating this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation, nor (ii) engaged in any dealings or transactions, directly or
indirectly, in contravention of any United States, international or other
applicable money laundering regulations or conventions, including, without
limitation, the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001, Trading with the Enemy Act
(50 U.S.C. SS 1 et seq., as amended), or any foreign asset control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. Tenant
shall, within five (5) days after Landlord's request, provide such information
as Landlord may require to verify the foregoing representations or as may be
required in order to enable Landlord to comply with any reporting requirements
or applicable laws pertaining to the foregoing representations.

 

2

 

 

        8.  Entire Agreement/Ratification. This First Amendment represents the
entire understanding of the parties with respect to the subject matter hereof,
and the Lease as amended hereby remains in full force and effect and may not be
modified further except in writing executed by the parties to be bound thereby.
Unless expressly modified herein, the terms and conditions of the Lease shall
remain in full force and effect, and the parties hereby confirm and ratify the
same.

        9.  Miscellaneous. This First Amendment shall be binding upon and shall
inure to the benefit of the parties and their permitted successors and assigns.

 

 

 

 

 

 

-SIGNATURE PAGE TO FOLLOW-

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

        IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date first written above.

 

LANDLORD:

 

 

 

COLUMBIA CALIFORNIA WARM SPRINGS INDUSTRIAL, LLC

, a Delaware limited liability company

 

 

 

By:

Columbia Industrial Properties, LLC, a Delaware limited liability company, its
member

 

 

 

By:

Lincoln Industrial Manager, LLC, a Delaware limited liability company, its
manager

 

 

 

By:

Lincoln Advisory Group Ltd., a Texas limited partnership, its manager

 

 

 

By:

Lincoln GP Advisory Group, Inc., a Texas corporation, its general partner

 

 

Witness:

/s/ Eric Gluck

By:

/s/ Gary F. Kobus

 

 

Gary F. Kobus, President

 

 

 

TENANT:

 

 

 

INTEST SILICON VALLEY CORPORATION

, a Delaware corporation

 

 

Witness:

/s/ Susan M. Dawson

By:

/s/ Hugh T. Regan, Jr.

 

Name:

Hugh T. Regan, Jr.

 

Title:

CFO

CONSENT OF GUARANTOR

        The undersigned hereby consents to this First Amendment and acknowledges
and affirms that its guaranty of the full, faithful and timely payment and
performance by Tenant of all the payments, covenants and other obligations of
Tenant under or pursuant to the Lease, as amended hereby, shall continue in full
force and effect.

 

INTEST CORPORATION

 

 

Witness:

/s/ Susan M. Dawson

By:

/s/ Hugh T. Regan, Jr.

 

Name:

Hugh T. Regan, Jr.

 

Title:

CFO

 

4

 

EXHIBIT A

ROOF LEAKS